Citation Nr: 1800016	
Decision Date: 01/02/18    Archive Date: 01/19/18

DOCKET NO.  15-23 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to non-service-connected death pension (survivor's pension).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 1966 to July 1966 and in August 1970.  The Veteran also had periods of service with the Massachusetts National Guard from September 1965 to July 1972.  He died in May 2012.  The appellant is the Veteran's widow, and is seeking to establish eligibility for VA death pension benefits as the Veteran's surviving spouse.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a July 2014 decision by the Pension Management Center in St. Paul, Minnesota. 

The Veteran testified before the undersigned Veteran's Law Judge during a July 2017 travel board hearing.  The transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (1012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA pays non-service-connected death pension to the surviving spouse of a veteran of a period of war who at the time of his death was receiving or entitled to receive compensation or retirement pay for a service-connected disability.  38 U.S.C. § 1541; 38 C.F.R. § 3.3.  To qualify, the surviving spouse must also meet specified income and net worth requirements.  38 C.F.R. § 3.3.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  Active military, naval, and air service" includes active duty and any period of ACDUTRA during which the Veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a).

The Veteran's service records show that he was ordered to ACDUTRA for the period of August 15, 1970 to August 30, 1970.  During that period of ACDUTRA, the Veteran incurred a right wrist injury in the line of duty.  The Veteran was granted service connection for his resulting right wrist disability in a May 1974 rating decision.  The Veteran received VA disability compensation payments until his death in May 2012.

As a threshold matter, the Board finds that the Veteran became disabled due to an injury incurred in the line of duty during a period of ACDUTRA.  As such, that period of ACDUTRA is considered active military service.  38 C.F.R. § 3.6(a).  The Board further finds that the Veteran's period of active military service occurred during a period of war, as it took place during the Vietnam era.  38 C.F.R. § 3.2(f).  The Veteran is therefore considered to be a veteran of a period of war for VA purposes.

The Board therefore makes a preliminary finding that the appellant is the surviving spouse of a veteran of a period of war who at the time of his death was receiving compensation for a service-connected disability.  As such, the appellant is entitled to non-service death pension benefits if the financial requirements are met.  38 U.S.C. § 1541; 38 C.F.R. § 3.3.

The Board finds that further development is necessary on the question of the appellant's financial eligibility.  The Board notes that the record contains some relevant financial information, but it is incomplete and contains contradictory information as to whether the appellant receives Social Security benefits.  It is therefore difficult to get a clear and accurate picture of the appellant's actual financial figures for 2012 to the present.  The record also contains no information regarding either the appellant's assets or whether the appellant has had any unreimbursed medical expenses during the period on appeal.  The Board therefore finds that additional development is required in order to properly adjudicate the issue on appeal.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant an opportunity to complete income and asset verification reports for all years from 2012 to the present time, as well as to submit financial documentation to support those forms.  The appellant should also be given the opportunity to submit medical expense information for the period on appeal.

2.  After completion of the above development to the extent possible, readjudicate the issue on appeal in light of all of the evidence of record.  If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




